EXHIBIT 99.3 ECCO ENERGY CORP. UNAUDITED PRO FORMA CONSOLIDATED FINANCIAL STATEMENTS INDEX Page Unaudited Pro Forma Consolidated Balance Sheet as of June 30, 2007 1 Unaudited Pro Forma ConsolidatedStatement of Operations for the year ended December 31, 2006 2 Unaudited Pro Forma ConsolidatedStatement of Operations for the Six Months ended June 30, 2007 3 Notes to Unaudited Pro Forma Consolidated Financial Statements 4 ECCO ENERGY CORP. UNAUDITED PRO FORMA CONSOLIDATED BALANCE SHEET JUNE 30, 2007 PRO FORMA PRO FORMA AS HISTORICAL ADJUSTMENTS ADJUSTED ASSETS CURRENT ASSETS: Cash and cash equivalents $ 821 $ 0 $ 821 Prepaid & other current assets 2,100 0 2,100 Total current assets 2,921 0 2,921 Natural gas and oil properties, full cost method 945,152 88,656 d 1,033,808 Property, plant and equipment, net 8,039 0 8,039 Less accumulated depletion and depreciation (210,614 ) (210,614) Total property and equipment 742,577 Other Assets - Deposits 2,340 2,340 Total assets $ 747,838 $ 88,656 $ 836,494 LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable and accrued expense $ 19,672 $ 0 $ 19,672 Accounts payable -related party 196,324 (166,084) d 30,240 Current maturity of long-term debt 41,738 205,548 d 247,286 Total current liabilities 257,734 39,464 297,198 Asset retirement obligations 42,564 12,337 d 54,901 Shareholders’ equity 447,540 36,855 d 484,395 Total liabilities and owners' equity $ 747,838 $ 88,656 $ 836,494 The accompanying notes are an integral part of these statements. 1 ECCO ENERGY CORP. UNAUDITED PRO FORMA CONSOLIDATED STATEMENT OF OPERATIONS For the Year Ended December 31, 2006 PRO FORMA PRO FORMA HISTORICAL ADJUSTMENTS ASADJUSTED Natural gas and oil revenue $ 485,685 $ 151,769 a $ 637,454 OPERATING EXPENSES: Lease operating expenses 68,938 30,973 a 99,911 Depreciation, depletion and amortization 96,154 8,828 b 104,982 General and administrative expenses 517,204 0 517,204 Total Operating Expenses 682,296 39,801 722,097 OPERATING LOSS (196,611) 111,968 (84,643) INTEREST EXPENSE (38,312) (14,388) c (52,700 ) NET LOSS $ (234,923) $ 97,580 $ (137,343) BASIC AND DILUTED NET LOSS PER SHARE $(0.03) $(0.02) WEIGHTED AVERAGE SHARES OUTSTANDING 9,013,175 141,750 9,154,925 2 ECCO ENERGY CORP. UNAUDITED PRO FORMA CONSOLIDATED STATEMENT OF OPERATIONS For the Six Months Ended June, 30, 2007 PRO FORMA PRO FORMA HISTORICAL ADJUSTMENTS ASADJUSTED Natural gas and oil revenue $ 244,893 $ 76,566 a $ 321,459 OPERATING EXPENSES: Lease operating expenses 40,642 17,440 a 58,082 Depreciation, depletion and amortization 48,241 4,414 b 52,655 General and administrative expenses 169,143 0 169,143 Total Operating Expenses 258,026 21,854 279,880 OPERATING INCOME (LOSS) (13,133) 54,712 41,579 INTEREST EXPENSE (18,919) (7,194) c (26,113) Loss from Discontinued operations (34,330) 0 (34,330) NET LOSS $ (66,382) $ 47,518 $ (18,864) BASIC AND DILUTED NET LOSS PER SHARE $(0.01) $(0.00) WEIGHTED AVERAGE SHARES OUTSTANDING 9,047,997 141,750 9,189,747 The accompanying notes are an integral part of these statements. 3 ECCO ENERGY CORP. NOTES TO UNAUDITED PRO FORMA CONSOLIDATED FINANCIAL STATEMENTS Note 1. General The accompanying unaudited pro forma consolidated financial statements give effect to the acquisition of a 20% working interestof the E.C. Wilson and Wilson State Tract Leases located in Nueces County, Texas (the“Ronald Reece Assets”), as defined in the purchase and sale agreement dated August 1, 2007, between Ronald E. Reece M.D. Revocable Trust Of 2000and ECCO Energy Corp. (the“Company”). The unaudited pro forma consolidated statement of operations is based on the historical financial statements of the Company and the historical statement of revenues and direct operating expenses of the Ronald Reece Assets. The unaudited pro forma combined balance sheet as of June 30, 2007 is based on the historical balance sheet of the Company and gives effect to the acquisition of the Ronald Reece Assets as of such date. (a) Reflects the historical revenues and direct operating expenses of the Ronald Reece Assets (b) Reflects incremental depletion expense and accretion expense related to the acquisition costs of the Ronald Reece Assets. (c) Reflects incremental interest expense incurred on the note payable to finance the purchase of the Ronald ReeceAssets. (d) On August 1, 2007, ECCE purchased a 20% working interest in the E.C. Wilson and Wilson State Tract Leases located in Nueces County, Texas from Ronald E. Reece M.D. Revocable Trust of 2000 as outlined in the Assignment, Conveyance and Bill of Sale (the Agreement) dated August 1, 2007 with an effective date of February 1, 2006 for the issuance of 141,750 shares of our restricted common stock valued at $36,855 based on a share price of $.26 and a promissory note in the principal amount of $205,548 payable in one lump sum payment on or before July 31, 2008 and interest at the rate of seven (7%) per annum payable in monthly installments on the last day of each month with the first installment due on August 31, 2007. The net revenue less costs on the 20% working interest purchased from Ronald E. Reece M.D. Revocable Trust of 2000 from the effective date and the closing date in the amount of $166,084 reduces the cost basis, whereas, the asset retirement obligation of $12,337 at June 30, 2007 increases the cost basis resulting in a net acquisition basis for the property of $88,656. 4
